Citation Nr: 0931404	
Decision Date: 08/21/09    Archive Date: 09/02/09

DOCKET NO.  07-27 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	West Virginia Division of 
Veterans Affairs


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk




INTRODUCTION

The Veteran served on active duty from December 1972 to 
February 1973.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an October 2006 rating decision in which the RO 
determined that new and material evidence to reopen the 
Veteran's claim for service connection for a left knee 
condition had not been received

In his substantive appeal, the Veteran requested a hearing 
before a Decision Review Officer at the RO.  A February 2008 
letter informed him that his hearing was scheduled for April 
2008.  However, the Veteran did not attend the hearing and, 
in correspondence received in May 2009, withdrew his hearing 
request.  


FINDINGS OF FACT

1. An October 1978 RO decision denied service connection for 
a left knee disorder on the basis that the disorder existed 
prior to service and did not undergo a significant increase 
during active duty.  The Veteran was notified in writing of 
the determination and his appellate rights and did not 
appeal.

2.  An April 1981 RO decision and April 1982 Board decision 
confirmed and continued the denial of service connection for 
a left knee disorder and a December 2003 rating decision 
denied a request to reopen the previously denied claim for 
service connection for a left knee disorder.  The Veteran was 
notified in writing of the determination and his appellate 
rights and did not initiate an appeal.

3.  The evidence added to the record since the December 2003 
rating decision that declined to find that new and material 
evidence was received to reopen the previously denied claim 
for service connection for a left knee disorder is cumulative 
and redundant and does not raise a reasonable possibility of 
substantiating the claim for service connection for a left 
knee disorder.

CONCLUSIONS OF LAW

1.  The December 2003 rating decision that denied service 
connection for a left knee disorder is final.  38 U.S.C.A. 
§ 7105(b) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2008).

2.  New and material evidence has not been submitted to 
reopen the claim of entitlement to service connection for a 
left knee disorder.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 
3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-
23,356 (April 30, 2008).  Notably, the final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request that a claimant provide any pertinent 
evidence in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specific to requests to reopen, the veteran must 
be notified of both the reopening criteria and the criteria 
for establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a June 2006 pre-rating letter, the RO 
provided notice to the Veteran regarding what information and 
evidence was needed to substantiate the claim for service 
connection, what information and evidence must be submitted 
by the appellant, and what information and evidence would be 
obtained by VA; this letter also provided the Veteran with 
information pertaining to the assignment of disability 
ratings and effective dates, as well as the type of evidence 
that impacts those determinations.  In addition, the letter 
provided the definition of new and material evidence and 
notified the Veteran of the reason why his claim for service 
connection for a left knee condition had previously been 
denied.  The October 2006 rating decision reflects the 
initial adjudication of the claim after issuance of this 
letter.  Hence, the June 2006 letter-which meets the content 
of notice requirements described in Kent, Dingess/Hartman and 
Pelegrini-also meets the VCAA's timing of notice 
requirement.  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Evidence of record and 
considered in connection with the appeal consists of written 
statements provided by the Veteran, two of his friends, and 
his representative.  The Board also finds that no additional 
RO action to further develop the record is warranted. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the Veteran has been notified and made aware of the evidence 
needed to substantiate the claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the Veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

In an unappealed October 1978 rating decision, the RO denied 
the Veteran's claim for service connection for a left knee 
disorder finding that the disorder existed prior to service 
and did not undergo a significant increase in basic pathology 
during active duty.  The Veteran was notified in writing of 
the determination and did not appeal the RO's action, and it 
became as final.  As indicated above, the Board, in April 
1982, and the RO, in December 2003, continued the denial of 
the Veteran's claim for service connection for a left knee 
disorder.

The evidence of record at the time of the last denial in 
December 2003, when the RO declined the Veteran's request to 
reopen his previously denied claim, consisted of service 
treatment records showing that the Veteran complained of left 
knee pain during service.  The service treatment records 
include diagnoses of left bipartate patella and Osgood-
Schlatter's disease of the left leg.  An examiner opined that 
the Veteran's left knee condition pre-dated service.  Also of 
evidence were private treatment records, dated from 1975 to 
1980, and VA treatment records, dated from 1978 to 1981, 
indicating that the Veteran received treatment for his left 
knee condition.  Other evidence included written statements 
from people who knew the Veteran and asserted that he had no 
known health problems prior to his active service. 

The December 2003 RO rating decision was final based upon the 
evidence then of record. 38 U.S.C.A. § 7105.  However, a 
claim will be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
December 2003 decision, which was the last final adjudication 
that disallowed the appellant's claim.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of evidence 
of record at the time of the last final denial of the claim 
sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

Evidence that is solely cumulative or repetitious in 
character will not serve as a basis for reconsideration of a 
previous decision.  Moreover, in Hodge v. West, the Federal 
Circuit stressed that under the regulation new evidence could 
be material if that evidence provided "a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge v. West, 155 F.3d. 1356, 1363, (Fed. Cir. 1998).

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

In this case, an application to reopen the previously denied 
claim for service connection for a left knee disorder was 
received in June 2006.  The evidence added to the record 
since the unappealed December 2003 RO decision that declined 
to find that new and material evidence was submitted to 
reopen the previously denied claim for service connection for 
a left knee disorder includes the Veteran's and others' 
written statements in support of his claim, some duplicative 
of that previously considered by the RO.

Added to the record since the December 2003 unappealed rating 
decision are two signed statements from M.H. and J.M., the 
Veteran's friends, who essentially contend that he was 
healthy before service.  However, several of the Veteran's 
friends previously submitted statements attesting to his 
health before service and, in fact, in April 1981, J.M. 
submitted a signed statement in support of the Veteran's 
claim.

As lay statements concerning the Veteran's health prior to 
service were of record at the time of the December 2003 
rating decision, this evidence is cumulative and redundant, 
and therefore, does not constitute new and material evidence.  
See 38 C.F.R. § 3.156(a).  

Such evidence is new in the sense that it has not previously 
been before the VA. However, it is essentially cumulative in 
nature in that it continues to provide no more than lay 
evidence regarding the origin of the left knee disorder.  It 
does not correct the deficits in the evidence at the time of 
the RO's decision in December 2003, nor does it otherwise 
raise a reasonable possibility of substantiating the claim. 
Where, as here, resolution of the appeal turns on a medical 
matter, unsupported lay statements, even if new, cannot serve 
as a predicate to reopen a previously disallowed claim.  See 
Hickson v. West, 11 Vet. App. 374 (1998); Moray v. Brown, 5 
Vet. App. 211, 214 (1993).  Indeed, the record remains 
negative for any competent medical evidence that the claimed 
left knee disorder existed prior to service and was 
aggravated by military service. 

Consequently, the Board finds that the evidence received 
since the December 2003 RO decision that declined to reopen 
the Veteran's previously denied claim for service connection 
for a left knee disorder is cumulative of the evidence 
previously considered by the RO and does not raise a 
reasonable possibility of substantiating the claim to warrant 
reconsideration of the merits of the claim on appeal.  As the 
evidence received since the December 2003 RO decision that 
declined reopen the previously denied claim for service 
connection for a left knee disorder is not new and material, 
it follows that the claim for service connection for a left 
knee disorder may not be reopened.


ORDER

The Veteran's application to reopen his previously denied 
claim of entitlement to service connection for a left knee 
disorder is denied.



____________________________________________
D. J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


